Citation Nr: 1710646	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  14-28 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for stroke and its residuals.  

2.  Entitlement to service connection for depression and anxiety, to include as secondary to stroke and its residuals.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Amy Kretkowski, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1957 to August 1960.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In March 2012 the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for stroke.  The RO denied entitlement to service connection for depression to include anxiety and a TDIU in January 2014.

A VA Form 9 dated in August 2014 was received in October 2015, which would not have been timely; however, email correspondence from the Veteran's representative notes that the VA-Form was sent to the Evidence Intake Center in Janesville, Wisconsin.  Thus, the RO accepted the VA Form 9 as timely.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that yet another remand is necessary prior to adjudicating the Veteran's claim.  There is not sufficient evidence to adjudicate the claims due to persistent inadequacies in VA's opinions thus far.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Veteran submitted a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for stroke and its residuals in January 2012.  In a February 2012 statement, the Veteran submitted two theories of entitlement.  He reported that he suffered a stroke as a result of VA professionals' decision to take the Veteran off his blood thinners for six days when his heart was in atrial fibrillation.  He also argued that the Coumadin clinic (anticoagulation) failed to warn him on May 14, 2008, that his INR was at "one" and to add to his dosage of Warfarin.  The Veteran also indicated that he had spoken to members of the Reno Heart Clinic, who informed him that it was not safe medical practice to cease Warfarin when his heart is in "afib".  

On May 19, 2008, the Veteran suffered an acute non hemorrhagic stroke with left side hemiparesis.  As a result of his stroke, the Veteran now has left hemiparesis in his arm and leg.  

Prior to the Veteran's stroke, the Veteran had atrial fibrillation.  He had been taking Warfarin (Coumadin), an anticoagulation medication.  On April 1, 2008, the Veteran presented at the VA Medical Center with painless gross hematuria.  CT scans of the abdomen showed bilateral hydronephrosis and a non-obstructing, 4 millimeter left ureteral stone.  An April 2, 2008, treatment record documents the cessation of Coumadin medication for the treatment of the hematuria.  An April 5, 2008, medication list noted that the Veteran was to hold Warfarin until after a cystoscopy on April 9.  He was directed to talk with his urologist about when to resume this medication.  As noted by a VA examiner in a February 2012, the record is unclear as to whether the Veteran's urologist actually directed the Veteran to resume Warfarin after his urology procedure.  However, VA treatment records from April 23, 2008, indicate that the Veteran would "continue his Warfarin for his atrial fibrillation."

In a March 2015 argument, the Veteran's attorney contended that there was actual evidence that the Veteran restarted Warfarin on either May 21 or 22, 2008.  The attorney cited to May 22, 2008, VA treatment records documenting that "Coumadin [was] restarted yesterday."  The attorney also cited to May 27, 2008, VA treatment records that the Veteran was "in rate -controlled a.fib and off his Coumadin x 2 days on admission with subtherapeutic INR.  He was restarted on Coumadin..."  As such, the attorney argued that the discontinuation of Warfarin treatment, which the attorney argued extended for over 50 days, rather than nine days, actually caused the Veteran's stroke.  

However, VA treatment records from May 2008 do indicate that the Veteran was taking Warfarin in the weeks prior to his stroke.  A May 20, 2008, nutrition assessment documents the Veteran reporting that he had needed to cut down on his salad intake secondary to Warfarin medication.  Further, May 19, 2008, intake notes document a history of treatment with Coumadin (Warfarin).  In a note from later in that day, the Veteran reported being compliant with his Coumadin.  However, the admitting provider noted that the Veteran's INR was "subtherapeutic 1.0", notwithstanding Coumadin compliance.  In any event, there is no evidence that any purported discontinuation of Warfarin during May 2008, as opposed to the period from April 1 to April 9, 2008, was done pursuant to any instructions from VA.  The last directive regarding the taking of Warfarin is from April 23, 2008, when the Veteran's primary care physician indicated that the Veteran would "continue his Warfarin for his atrial fibrillation."  Before that, the Veteran was told to resume Warfarin after his cystoscopy on April 9, 2008.  

A VA medical opinion addressing the Veteran's claim was provided in February 2012.  The examiner found that VA care did not cause or create an additional disability because the Veteran had atrial fibrillation, which is a well-known risk of causing a stroke.  The examiner indicated that treatment with Warfarin would decrease the risk of stroke significantly but not to zero.  The examiner also found that stroke was an ordinary risk of treatment provided; but also determined that stroke was an event not reasonably foreseeable, as the risk of stroke was supposed to be reduced with Warfarin.  Finally, the examiner determined that with respect to whether there was carelessness or negligence, etc, on the part of the VA treatment providers, which caused the additional disability, the answer was, No.  However, the examiner further noted that the only possible error in judgment might have existed in not making certain that the Veteran understood to restart his Warfarin.  

In July 2016, the Board identified a few inconsistencies in the February 2012 VA opinion.  The examiner's opinion was inconsistent because the proximate cause of the Veteran's additional disability cannot be both an event not reasonably foreseeable, and an ordinary risk of treatment.  It also is not clear as to whether the examiner determined that the treatment was negligent, as the examiner seemed to speculate that the interim treatment from April 9 to April 23 could have resulted in continued abstinence from Warfarin.  Finally, though the threshold question of additional disability was found, the next threshold question of whether there was actual causation was not found.  That is, the examiner indicated that VA care did not cause or create an additional disability separate and distinct.  Rather, the examiner seemed to indicate that the Veteran's diagnosed atrial fibrillation, a well-known risk of causing a stroke, was the underlying cause of the stroke.  

Pursuant to the July 2016 remand, VA provided another opinion for the Veteran's claim in September 2016.  The same examiner who provided the opinions in February 2012 opined that the Veteran had additional disability as a result of being taken off Warfarin for treatment for hematuria and a subsequent urology procedure.  However, the examiner opined that such residuals were not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting the treatment.  Explaining, the examiner referred to April 4 and 5, 2008, VA treatment notes instructing the Veteran to resume Warfarin after his urological surgery for hematuria and underlying pathology.  He also referred to April 9, 2008, medication instructions that directed the Veteran to resume Coumadin after his cystoscopy or to discuss resuming the medication after the cystoscopy.  Next, the examiner opined that the Veteran's stroke was not an event not reasonably foreseeable, i.e. a reasonable health care provider would not have considered a stroke to be an ordinary risk of the treatment at issue.  Explaining, the examiner noted that the risk of a stroke due to discontinuation of Warfarin around a urological procedure is considered low in general.  

The opining examiner was asked to clarify his opinions again in January 2017.  For the question of actual causation, i.e. whether the cessation of Warfarin in April 2008 actually caused the Veteran's stroke in May 2008, the examiner replied in the negative.  He explained that the Warfarin was withheld appropriately from "May 1 to May 9" due to gross hematuria.  After the urological procedure, the Veteran was instructed to resume Warfarin.  In answer to a follow-up question asking whether the Veteran had a stroke on May 19, 2008, as a result of VAMC telling him to stop taking the Warfarin from April 1 to April 9, 2009, or due to treatment provided by the Urologist.  The examiner replied again in the negative.  He opined that it was unlikely that a stroke would develop from Warfarin discontinuation for nine days more than one month prior to the actual stroke.  The urologist did not document any order to discontinue Warfarin.  Moving to proximate causation, the examiner reiterated that the orders to resume Warfarin after the urological procedures and to follow-up with his doctors for further instructions were document.  Further, the examiner found that the Veteran's stroke was an event reasonably foreseeable, "assuming that the stroke would have occurred in April, after April 9", in contrast, the Board can only surmise, to the actual stroke on May 19, 2008.  

The issue in this case is whether the Veteran's additional disability, left hemiparesis in the arm and leg due to his stroke, was actually and proximately caused by the temporary discontinuation of anticoagulation medication (Warfarin) from a time definitely identified as April 1 to April 9, 2008, but may also extend to April 23, 2008.  For both types of causation, both necessary for the Veteran's claim, the evidence of record is in conflict.  

Beginning with actual causation, the VA examiner who provided February 2012, September 2016, and January 2017 opinions, has provided contradictory opinions.  In September 2016, he opined that the Veteran's additional disability, residuals of left hemiparesis, was a result of cessation of Warfarin from April 1 to April 9.  When the question was again asked in January 2017, the examiner simply indicated that Warfarin was withheld appropriately from "May 1 to May 9", 2008.  The Board notes that the examiner is actually referring to those dates in April 2008.  Notwithstanding this clerical error, the opinion is addressed toward the question of proximate causation, not actual causation.  His following opinion actually did find that it was unlikely that a stroke would develop from Warfarin discontinuation for nine days that was one month before the Veteran's stroke.  However, this opinion is inadequate insofar as it is not supported by accompanying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Further, even if this opinion was supported by rationale, the opinion does not reflect consideration of lab readings identified by the Veteran's representative in a March 2015 argument and by the Veteran in a February 2012 statement.  Specifically, as identified by VA treatment records from May 27, 2008, the Veteran was "in rate -controlled a.fib and off his Coumadin x 2 days on admission with subtherapeutic INR.  He was restarted on Coumadin..."  Notwithstanding evidence of record suggesting that the Veteran was compliant with his Coumadin (Warfarin) medication prior to his stroke, the question of why the Veteran's INR readings were subtherapeutic, seemingly reflective of certain inadequacies in anticoagulation treatment, has not been answered.  Such a question must be answered prior to adjudication because the Veteran has specifically contended that VA erred in not recommending that his Warfarin dosage be increased when his INR lab results were too low.  See February 2012 Statement in Support of the Claim.  

With the question of actual causation unresolved, discussion of proximate causation is academic.  However, the examiner has nonetheless provided contradictory opinions on this question, too.  As identified by the Board in July 2016, the examiner's February 2012 opinion on proximate cause was inconsistent because the proximate cause of the Veteran's additional disability cannot be both an event not reasonably foreseeable, and an ordinary risk of treatment.  In September 2016, the examiner opined that the stroke was not an event not reasonably foreseeable.  Then, in January 2017, he opined that examination was an event that was reasonable foreseeable, assuming that the stroke would have occurred in April.  This opinion could be read as the examiner's attempt to say that a stroke would be reasonably foreseeable in April 2008, shortly after Warfarin discontinuation, but not reasonably foreseeable on May 19, 2008, the date of the Veteran's stroke.  As correctly noted by the Veteran's attorney in March 2015, such an opinion is actually favorable for the Veteran on the topic of proximate causation.  However, given the inconsistencies and ambiguity from the examiner over the course of the claim, the Board is unable to make a finding on the matter.  The Board lacks confidence in the examiner's understanding of the questions involved in this case, and does not find the examiner to have ultimately provided a sound basis to either support or deny the claim.

In short, the Board finds that a new opinion, and by a different examiner, is necessary to decide the Veteran's claim.  

Next, as for the service connection claim for depression, secondary to the stroke and claim for entitlement to TDIU, these matters are inextricably intertwined with the 38 U.S.C.A. § 1151 claim, and are deferred until resolution of this matter.  A November 2011 VA TDIU opinion notes that the Veteran had not worked since 2008 due to his stroke.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for a qualified medical professional, other than the examiner who provided the February 2012, September 2016 and January 2017 opinions, to provide an opinion for the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for stroke and its residuals.  The electronic claims file should be made available to and be reviewed by the examiner, to include a copy of this remand.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should provide the following opinions:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has residuals (additional disability) that were caused by treatment from April 1, 2008 to April 5, 2008 at the VAMC in Reno, or from the VAMC in San Francisco from April 5, 2008 to April 9, 2008, to include as a result of being taken off of Warfarin for treatment for hematuria and upcoming urology procedure?  

In providing this opinion, the examiner should specifically address the following:  1) the Veteran's statements that he should have been provided with an increased dosage of Warfarin prior to his stroke because his INR levels were too low; 2) VA treatment records from May 27, 2008, documenting that the Veteran was "in rate -controlled a.fib and off his Coumadin x 2 days on admission with subtherapeutic INR.  He was restarted on Coumadin..."; 3) the March 2015 argument from the Veteran's attorney contending that cessation of Warfarin on April 1, 2008, led to the Veteran's stroke on May 19, 2008.  

b)  If the cessation of Warfarin medication is found to have actually caused the Veteran's stroke, the examiner must provide an opinion as to whether any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably foreseeable.

The examiner should provide a rationale for each opinion offered. 

2.  The AOJ must ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




